DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined on the merits in the present office action.
This action is made FINAL.

Withdrawn Objections/Rejections
The objection to the Specification is withdrawn in light of the amendments filed.
The rejection of claims 1-20 under 35 USC 112(b) and 112(a) are withdrawn in light of the amendments filed and the perfection of the biological deposit requirements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 10,455,788 and 10,555,484 and 10,555,485. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents claim patentably indistinct plants, seeds, and methods of using said plants and seeds to produce further progeny from the instant plants, seeds, and methods. 
The instant claims are broadly drawn to plants and seeds and methods of use of soybean variety 01073533, whose distinguishing characteristics are provided in Table 1, and which was made through an initial cross of parents AG3334 and AK2811H5-B1BAH (pages 7-10).
10,455,788 and 10,555,484 and 10,555,485 are broadly drawn to plants and seeds and methods of use of soybean variety 01068888, 01068903 and 01073532, respectively, whose distinguishing characteristics are provided in Table 1, and which were made through an initial cross of parents AG3334 and AK2811H5-B1BAH.
The text of instant claims 1-20 and that of the patents is identical except for the plant name. 
A comparison of the Tables did not reveal and substantial, patentably distinct characteristics between the plants. Therefore, these plants not only are siblings, sharing both initial parents, but are also phenotypically indistinguishable with considerable overlap in scope. Therefore, the plants are not patentably distinct as they are obvious variants. 

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16,529,653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patents claim patentably indistinct plants, seeds, and methods of using said plants and seeds to produce further progeny from the instant plants, seeds, and methods. 
The instant claims are broadly drawn to plants and seeds and methods of use of soybean variety 01073533, whose distinguishing characteristics are provided in Table 1, and which was made through an initial cross of parents AG3334 and AK2811H5-B1BAH (pages 7-10).
The claims of the co-pending ‘653 are broadly drawn to plants and seeds and methods of use of soybean variety 01073534 whose distinguishing characteristics are provided in Table 1, and which was made through an initial cross of parents AG3334 and AK2811H5-B1BAH (pages 7-11).

A comparison of the Tables did not reveal and substantial, patentably distinct characteristics between the plants. Therefore, these plants not only are siblings, sharing both initial parents, but are also phenotypically indistinguishable having considerable overlap in scope. Therefore, the plants are not patentably distinct as they are obvious variants. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It is noted that a Notice of Allowance for the co-pending application has been mailed, but the application has not yet matured into a patent.

Applicant’s Arguments and Welu Affidavit filed 1 March 2021
	The Applicant urges that the Welu Declaration overcomes the rejections as it shows that the soybean plants are not the same and can be distinguished on multiple traits. Thus, the Applicant urges that the plants are not obvious variants. 
	The Welu Affidavit provides head-to-head performance comparison of each of the 4 soybean plants above against the instant variety – Tables 1-4. The Declarant states that there are differences in terms of maturity, plant height, protein content, and/or oil depending on the comparison variety with the instant variety, and therefore, the Declarant urges that the plants are not obvious variants of one another (item 5). 
	These arguments have been fully considered but is not persuasive.
	The soybean plants in question all have the same initial parental crossing history, and they share multiple traits – therefore, they share substantial genetic and phenotypic In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). Even though applicant’s modification [may have] resulted in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996). For example, Soybean plants 01073533 and 01073532 only have a difference in maturity (Table 3). However, there is no discussion nor details as to whether this difference results in a difference in kind or is merely a difference in degree. Likewise, what is the practical significance of the 0.2 difference in oil content between 01073533 and 01073534, and is this difference a difference in kind? The Applicant has provided no such evidence.  
Also, see In re D’Ancicco, 58 CCPA 1057, 1063-64 (CCPA 1971) (“Whether this difference was ‘striking’ depends, not alone on the numerical ratio of the quantified value of the property being compared, but on the significance of that difference. In this case, there has been no showing that either of the asserted differences between appellants’ foams and the prior art foams is of any practical advantage.”). See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995) (“Mere improvement in properties does not always suffice to show unexpected results.”). In this 
Therefore, in the absence of persuasive evidence of unexpected results, the rejections are maintained. 


Conclusion
Claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662